Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
Claims 12 and 14-22 are pending. Claims 12, 14 and 16 are amended. Claims 1-11 and 13 are cancelled.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP 2007-218534A, Machine Translation attached) in view of Jang et al. (US 2009/0133423, herein “Jang”) and Tantoush (US 2002/0088609).
Regarding claim 12, Hiroshi discloses: 
an outdoor unit (1) for a refrigeration apparatus (figs. 1-2), the outdoor unit (1) comprising: 
a fan (40, 41) that provides an air flow (E, fig. 2); 
a casing (20) that houses the fan (40, 41) and that comprises a blow-out port (20b) through which the air flow (E) is blown (fig. 2); 
a first heat generating component (80) that generates heat when energized [par. 0051]; 
a first board (the board of component -80- used to attach -80- to cooler -75-) on which the first heat generating component (80) is mounted (figs. 5-6); 
an electric component box (10) that houses the first board (the board of component -80-) (fig. 5); and 
a first cooler (75) that cools the first heat generating component (80) (figs. 5-6) [par. 0052, lines 3-4] and that comprises:
first heat radiating fins (75) that are on a flow path (E) of the air flow and that exchange heat with the air flow (fig. 2); and
the electric component box (10) having a first opening (best seen in fig. 6 of Hiroshi) from which the first heat radiating fins (75) are exposed (fig. 6),
the first cooler (75) being fixed to the electric component box (10) with each of the heat radiating fins (75) protruding out of the electric component box (10) through the first opening (best seen in fig. 6). 
	Hiroshi does not disclose:
heat pipes in which a coolant for heat exchange with the first heat generating component is sealed and that are thermally connected to the first heat generating component;
a main body interposed between the heat pipes and the first heat radiating fins to thermally connect the heat pipes to the first heat radiating fins; 
the heat pipes being disposed in the electric component box, being adjacent to the first heat generating component, separated from a blowing space in the casing where the airflow is formed, and shielded from the airflow by the main body of the first cooler, 
an area of the main body being equal to or greater than an area of the first opening, the main body closing the first opening,
the main body being solid and comprising heat pipe insertion holes, and
each of the heat pipes being inserted into and contacting an internal wall of a respective one of the heat pipe insertion holes.
The concept of incorporating coolers comprising heat pipes with fins into electric component boxes of outdoor units of refrigeration apparatuses, for the purpose of optimizing heat dissipation of heat generating components contained within the electric boxes, is old and known in the art. Jang, for instance, also directed to an outdoor unit (10) (figs. 1-7) for a refrigeration apparatus [abs., line 1] teaches an electric box (500) having a cooler (550) comprising a heat pipe (552), a substrate/main body containing the heat pipe (552), heat radiating fins (544), the heat pipe (552) thermally connected to a heat generating component (540) (fig. 5) [par. 0061] for the purpose of optimizing heat dissipation of the heat generating component [par. 0074].
Further, the concept of improving heat dissipation of a heat sink that comprises only fins and a substrate (which is the case of Hiroshi) by incorporating heat pipes into the heat sink, is also old and known in the art of thermal management for electronic components, as taught by Tantoush [par. 0004 as applies to par. 0008, lines 1-4]. Tantoush teaches:
a cooler (fig. 6) comprising: 
heat pipes (26) in which a coolant for heat exchange with a heat generating component is sealed (as it is well known in the art) and that is thermally connected to the heat generating component [par. 0019, lines 1-4, as applies to the embodiment of fig. 6] (it is noted, Tantoush also teaches optional small cylindrical heat pipes -28- arranged perpendicular to the embedded heat pipes -26- and to be incorporated according to the user’s heat sinking needs, see par. 0021, lines 22-32),
heat radiating fins (44) that are on the flow path of the air flow and that exchange heat with the airflow [par. 0022, lines 1-10],
a main body (40) interposed between the heat pipes (26) and the heat radiating fins (44) to thermally connect the heat pipes (26) to the heat radiating fins (44) [par. 0019, lines 14-16, as applies to the embodiment of fig. 6],
the heat pipes (26) being adjacent to the heat generating component [par. 0019, lines 1-4, as applies to the embodiment of fig. 6],
the main body (40) being solid [par. 0017, lines 6-9 and par. 0020, lines 4-6, as they apply to the embodiment of fig. 6] and comprising heat pipe insertion holes (24, best seen in fig. 1), and
each of the heat pipes (26) being inserted into and contacting an internal wall of a respective one of the heat pipe insertion holes (24) (figs. 1 and 6) [par. 0020, lines 4-6],
for the purpose of providing a more uniform temperature distribution and efficient heat sinking [par. 0008, lines 1-4].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Hiroshi the teachings of Jang and Tantoush to have:
heat pipes in which a coolant for heat exchange with the first heat generating component is sealed and that is thermally connected to the first heat generating component,
a main body (Hiroshi, 10 plus 21) interposed between the heat pipes and the first heat radiating fins to thermally connect the heat pipes to the first heat radiating fins, 
the heat pipes being disposed in the electric component box (of Hiroshi, upon modification) and being adjacent to the first heat generating component, separated from a blowing space in the casing where the airflow is formed (upon modification the heat pipes will be separated from a blowing space in the casing, clearly seen in fig. 2 of Hiroshi), and shielded from the airflow by the main body of the first cooler (upon modification, since Tantoush provides the heat pipes embedded into the solid base -40-), and
an area of the main body (Tantoush, 40) being equal to or greater than an area of the first opening, the main body closing the first opening (upon modification, since, as can clearly be seen in Tantoush’s figure 6, the area of the main body -40- is greater than the area of the fins -44-),
the main body (Tantoush, 40) being solid and comprising heat pipe insertion holes (Tantoush, 24, fig. 1), and
each of the heat pipes (Tantoush, 26) being inserted into and contacting an internal wall of a respective one of the heat pipe insertion holes (Tantoush, 24, fig. 1),
in order to optimize heat dissipation of the heat generating component.
Regarding claim 14, the combination of Hiroshi, Jang and Tantoush discloses: 
the main body (Tantoush, 40) comprising: 
a first part interposed between the heat pipes (Tantoush, 26) and the first heat radiating fins (Hiroshi, 75; Tantoush, 44) to thermally connect the heat pipes (Tantoush, 26) to the first heat radiating fins (Hiroshi, 75); and 
a second part interposed between the first heat generating component (Hiroshi, 80) and the heat pipes (Tantoush, 26) to thermally connect the first heat generating component (Hiroshi, 80) to the heat pipes (Tantoush, 26),
(see annotated fig. MAIN BODY-TANTOUSH, below).

    PNG
    media_image1.png
    347
    596
    media_image1.png
    Greyscale

Regarding claim 15, the combination of Hiroshi, Jang and Tantoush discloses: 
the first part being integrated with the second part (see annotated fig. MAIN BODY-TANTOUSH, above) [par. 0020, lines 4-6].
Regarding claim 16, the combination of Hiroshi, Jang and Tantoush discloses:  
the longitudinal axis of each of the heat pipes (Tantoush, 26) extending horizontally [par. 0019, lines 6-10].
Regarding claim 17, Hiroshi discloses: 
the first heat generating component (80) comprising a power device (inverter) [par. 0051, lines 1-6] (per the instant specification definition of a power device being particularly larger in heating value than other heat generating components) (see PG Pub, par. 0002). 
Regarding claim 18, Hiroshi discloses: 
a second heat generating component (81) that controls a driven state of the fan [par. 0051]; 
a second board (the board of component -81- used to attach -81- to cooler -76-) on which the second heat generating component (Hiroshi, 81) is mounted (figs. 5-6); and 
a second cooler (76) that is thermally connected to the second heat generating component (81) and that cools the second heat generating component (81) [par. 0052, lines 4-5], wherein 
the second cooler (76) comprises second heat radiating fins (76) that exchange heat with the air flow (E) (fig. 2).
Regarding claim 19, the first heat radiating fins being disposed with a first fin pitch, the second heat radiating fins being disposed with a second fin pitch, and the first fin pitch being shorter than the second fin pitch are considered obvious matters of design choice, wherein a person of skill in the art, before the effective filing date of the claimed invention, would arrange and design the first fin pitch and the second fin pitch depending on the amount of heat to be dissipated from the respective heat generating component, as it is old and well known in the art. 
Regarding claim 20, Hiroshi discloses: 
the first heat radiating fins (75) are lower in a height wise position than the fan (40, 41) and higher in the height wise position than the second heat radiating fins (76) (figs. 1 and 6). 
Regarding claim 21, Hiroshi discloses: 
a top face (the top face -60- of the lid member -11-) of the electric component box (10) comprises an exhaust port (61) through which air is discharged (figs. 3-4) [par. 0044, lines 1-6 and par. 0056, lines 1-14], and 
the exhaust port (61) being lower in a height wise position than the fan (40, 41) and higher in the height wise position than the first heat radiating fins (75) (figs. 3-4 and 6).
Regarding claim 22, Hiroshi discloses: 
the electric component box (10) comprising a cover part (12a) on an upper side of the electric component box (10), and 
the cover (12a) being spaced apart from the exhaust port (61) suppresses entry of liquid into the exhaust port (61) [par. 0039]. 

Response to Arguments
Applicant's arguments filed 10/31/22 have been fully considered but they do not apply to the new grounds of rejection.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763